     Case 5:19-cv-00245-JGB-KK Document 39-2 Filed 12/24/19 Page 1 of 5 Page ID #:863




 1 Tania L. Whiteleather SBN 141227
   Law Offices of Tania L. Whiteleather, Inc.
 2 5445 E. Del Amo Blvd., Ste 207
   Lakewood, CA 90712
 3 tel (562) 866-8755 fax (562) 866-6875
   email: tlwhiteleather@gmail.com
 4
 5    Attorney for Plaintiffs
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      RITA LOOF, RENE LOOF )              CASE NO. CV 19-0245 JGB (KKx)
12    and RACHEL LOOF,     )
                           )              DECLARATION OF TANIA L.
13         Plaintiffs,     )              WHITELEATHER IN SUPPORT OF EX
                           )              PARTE APPLICATION
14       v.                )
                           )
15    UPLAND UNIFIED SCHOOL)
      DISTRICT,            )
16                         )
           Defendant.      )
17    _____________________)
18          I, Tania L. Whiteleather, have personal knowledge of
19    the following and can, if called, testify to the same in
20    a court of law.

21          I represent Plaintiffs in this matte rand in S.L. et

22    al v. Upland Unified School District, CV 18-2122 JGB

23    (Kkx).     In both matters, the parties have participated in

24    a number of depositions, although Plaintiffs in this case

25    have not completed their discovery.                Depositions had been

26    scheduled, coordinating with opposing counsel, but when

27
      the parties agreed to return to settlement negotiations

28
      in December, they also agreed to vacate any depositions

                                             1
     Case 5:19-cv-00245-JGB-KK Document 39-2 Filed 12/24/19 Page 2 of 5 Page ID #:864




 1    to avoid unnecessary costs.

 2          On December 20, 2019, as the parties were continuing

 3    informal settlement discussions, I received Defendant’s

 4    Motion for Summary Judgment.               Prior to that time, I had

 5    asked Ms. Stein several times to stipulate to an

 6    extension of the discovery timelines; she had not agreed

 7    to that stipulation.

 8
            We have one deposition - that of Rita Loof - that has

 9
      begun but not yet been completed.               Several others are

10
      needed: that of Judith Johnson, Laura Westbrook, Rochelle

11
      Yatomi, Dr. Timothy Gunn, and now, of Plaintiffs’ expert,
      Dr. Perry Passaro.          Some were scheduled and vacated to
12
      allow further settlement discussions. Defendant’s pending
13
      motion contains a declaration for Judith Johnson, but it
14
      is clear from Ms. Johnson’s declaration that she has not
15
      seen crucial documents produced in discovery.                    I have
16
      made several calls to Ms. Johnson’s office (Dr. Nancy
17
      Markel’s office) but have been unable to reach anyone
18
      there.     I suspect that the office is closed for the
19
      holidays.
20
            There is a chance that Plaintiffs may need to obtain
21
      a deposition of West End SELPA’s administrator or
22
      custodian of records as that agency has yet to respond to
23
      the SDT validly served on it in November 2019.
24
            Plaintiffs’ delay in obtaining an expert and in
25
      complying with the Court’s scheduling order regarding
26
      designation of that expert was a result of 1) Plaintiffs’
27
      lack of funds to hire such an expert and 2) the inability
28

                                             2
     Case 5:19-cv-00245-JGB-KK Document 39-2 Filed 12/24/19 Page 3 of 5 Page ID #:865




 1    to locate an expert who would “work with” Plaintiffs and

 2    their financial issues.            An expert was identified shortly

 3    before December 9, 2019, but, as the parties were just

 4    beginning renewed settlement discussions, nothing more

 5    from the expert was pursued; I believed that additional

 6    costs of an expert at that point would unreasonably

 7    increase costs and make settlement more difficult, so we

 8
      delayed incurring further costs.

 9
            In the S.L. matter, also before this Court, I am

10
      preparing an opposition to the Motion for Summary

11
      Judgment filed by Defendant.               That matter is to be heard
      on February 3, 2020.          I have also met and conferred with
12
      Mr. Burris (a co-counsel in this case) to discuss my
13
      intent to file a Motion for Summary Judgment on behalf of
14
      S.L. in that matter and to set that hearing for February
15
      3, 2020.
16
            I have been diligently preparing the S.L. Motion for
17
      Summary Judgment and the Opposition to Defendant’s filed
18
      motion in that matter.           I am out of the office for some
19
      time over the holidays - to spend time with my family -
20
      and am leaving on a pre-paid, out-of-country vacation
21
      from January 3 to 13, 2020.             I have worked hard to be
22
      able to complete my motion and opposition for the S.L.
23
      case and, with time during the next days, I will have
24
      those finalized.
25
            However, the broadside MSJ filed by Defendant, set on
26
      the same date as her co-counsel, Matthew Burris, has
27
      filed an MSJ for S.L., will make it impossible me to
28

                                             3
     Case 5:19-cv-00245-JGB-KK Document 39-2 Filed 12/24/19 Page 4 of 5 Page ID #:866




 1    properly respond to the motion; I simply do not have

 2    sufficient time.         We have multiple depositions to

 3    complete and I have no additional time to complete and

 4    file an opposition by the due date - January 14, 2020.                       I

 5    am very concerned at the filing of such a motion during

 6    the time that the parties continued to discuss and, I

 7    believed, entertain settlement. This is not the first

 8
      time that Defendant’s counsel has acted in a manner that

 9
      made my representation of Plaintiffs difficult; a

10
      deposition of Judith Johnson was scheduled by Shiva Stein

11
      in the San Diego area on the same day that her co-counsel
      in this matter and in S.L., Matthew Burris, scheduled my
12
      deposition for S.L. in Corona.              It took both my
13
      protestations and a letter from my retained counsel to
14
      get Ms. Stein to cancel that deposition.                  However, both
15
      were well aware that I was obligated to appear in Corona
16
      at my own deposition in S.L. and could not appear in San
17
      Diego at the same time.
18
            I am a sole practitioner and do not have access to
19
      a paralegal or assistant, other than my secretary, to
20
      prepare legal documents and pleadings for me.                    Given the
21
      time, there is simply no ability for me to respond to the
22
      MSJ just filed by Defendant.
23
            I am aware that Defendant’s counsel is unavailable
24
      from December 25 through 31, 2019.                I have informed Ms.
25
      Stein that this ex parte application will be filed before
26
      December 25th, and I do believe that, because of the
27
      unavailability of counsel for Defendant, any additional
28

                                             4
     Case 5:19-cv-00245-JGB-KK Document 39-2 Filed 12/24/19 Page 5 of 5 Page ID #:867




 1    time the Court believes is necessary for Defendant’s

 2    opposition should be allowed.

 3          Given the status of discovery, the depositions and

 4    discovery yet to be completed, I ask that the Court

 5    modify its May 2019 Scheduling Order and extend out the

 6    dates for expert designation, discovery cut-off, motion

 7    hearing, pre-trial, and trial, and that it order the

 8
      current MSJ filed by Defendant on December 20th to be

 9
      continued to a reasonable date after the completion of

10
      discovery.

11
            I have informed Plaintiffs that I intend to file a
      motion to withdraw from the case... to be filed shortly
12
      after December 25, 2019 and to be set for hearing on
13
      February 3, 2020.         Whatever the Court’s ruling will be,
14
      this will complicate matters for Plaintiffs, and I do not
15
      want to act in a manner that prejudices their rights or
16
      abilities to prosecute their case.                A continuance of the
17
      MSJ filed by Defendant will allow Plaintiffs to both
18
      retain counsel and to prepare an opposition to that MSJ.
19
      date.
20
            Executed under penalty of perjury under the laws of
21
      the State of California at Lakewood, California on
22
      December 24, 2019.
23
24                                               _/s/ Tania L. Whiteleather
                                                    TANIA L. WHITELEATHER
25
26
27
28

                                             5
